Exhibit 10.26

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

 

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (this “Agreement”) is made this 1st day of June, 2011 (the
“Effective Date”) between:

CYDEX PHARMACEUTICALS, INC., a Delaware corporation with offices at 10513 W.
84th Terrace, Lenexa, Kansas 66214 (“CyDex”); and

THE MEDICINES COMPANY, a Delaware corporation with offices at 8 Sylvan Way,
Parsippany, New Jersey 07054 (“MDCO”).

RECITALS

WHEREAS, CyDex and MDCO are also parties to that certain License Agreement of
even date herewith (the “License Agreement”); and

WHEREAS, CyDex desires to sell Captisol® to MDCO or its Contract Manufacturers
(defined below), and MDCO desires to obtain supplies of Captisol® from CyDex,
for use in the Licensed Product, in accordance with the terms and conditions
contained herein;

NOW, THEREFORE, in consideration of the following mutual promises and other good
and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties, intending to be legally bound, agree as follows:

 

1. DEFINITIONS.

For the purposes of this Agreement, defined terms shall have the meanings
defined in the License Agreement or as defined elsewhere in this Agreement. For
reference purposes, “Affiliate”, “Captisol”, “Claim”, “Clinical Grade Captisol”,
“Commercial Grade Captisol”, “Commercial Launch Date”, “Compound”, “Contract
Manufacturer”, “FDA”, “Licensed Product”, “NDA” “Specifications” and
“Sublicensee” are defined in the License Agreement.

 

2. PURCHASE AND SUPPLY OF CAPTISOL.

2.1 Clinical Quantities. MDCO shall have the right to purchase Clinical Grade
Captisol from CyDex, at the purchase prices specified in Exhibit A hereto; such
purchase prices [***] CyDex’s production point or storage facilities.

2.2 Purchase Commitment. Subject to the provisions of this Agreement and during
the Term of this Agreement, MDCO agrees that MDCO and its Affiliates and
Sublicensees and their Contract Manufacturers shall purchase [***] of their
requirements for Captisol for use in the formulation of Licensed Product
exclusively from CyDex. This Agreement and the License Agreement do not grant
MDCO, its Affiliates or Sublicensees or their Contract Manufacturers the right
to manufacture (or have manufactured on their behalf) Captisol without CyDex’s
prior written consent.

 

    SUPPLY AGREEMENT   PAGE 1

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

2.3 Supply Commitment. CyDex agrees that CyDex shall produce (or have produced
for it) and sell to MDCO and its Affiliates and Sublicensees and their Contract
Manufacturers [***] of MDCO’s and its Affiliates’ and Sublicensees’ and their
Contract Manufacturers’ requirements for Captisol for use in the formulation of
Licensed Product, during the Term and subject to the provisions of this
Agreement; and provided that, and notwithstanding anything to the contrary in
this Agreement, in no event shall CyDex be obligated to supply to MDCO or its
Affiliates or Sublicensees or their Contract Manufacturers more than an
aggregate quantity of [***] (the “Volume Threshold”).

2.4 Third-Party Manufacturers. Without limiting CyDex’s responsibility under
this Agreement, CyDex shall [***].

 

3. SUPPLY TERMS.

3.1 Long-Term Forecast. No later than [***] to the anticipated Commercial Launch
Date by MDCO or its Affiliates or Sublicensees of a Licensed Product in any
particular country, MDCO shall provide CyDex with a non-binding forecast setting
forth MDCO’s estimate of the required quantities of Commercial Grade Captisol
for each of the following [***]. Such long-term forecast shall thereafter be
updated by MDCO at least [***].

3.2 Binding Detailed Forecast. At least [***] to the date on which MDCO will
issue its first purchase order to CyDex for Commercial Grade Captisol (the
“First Commercial Order Date”), MDCO shall provide to CyDex a detailed rolling
forecast setting forth MDCO’s requirements and anticipated delivery schedules
for Commercial Grade Captisol for each [***] during a [***] period (the
“Detailed Forecast”) which includes the [***] in which the First Commercial
Order Date occurs and the next [***]. For purposes of this Agreement, a [***]
means the [***]. The Detailed Forecast shall thereafter be updated by MDCO
quarterly on a rolling basis, no later than the first day of each calendar
quarter, so that in each calendar quarter CyDex shall have been provided with a
rolling Detailed Forecast for each [***] during the [***] commencing on the
first day of the next [***] following the date on which such Detailed Forecast
is submitted. The Detailed Forecast shall be firm and binding on MDCO, subject
to the permissible variances set forth in Section 3.3 below, with respect to the
[***] covered by such updated Detailed Forecast (“Q1”, “Q2”, “Q3”, respectively,
and where the fourth [***] shall be “Q4”). If MDCO fails to provide any updated
Detailed Forecast in accordance with this Section 3.2, the Detailed Forecast
last provided by MDCO shall be deemed to be MDCO’s binding Detailed Forecast for
the next succeeding [***]. For clarification purposes, the Detailed Forecast
shall not include orders placed by MDCO for quantities of Commercial Grade
Captisol to be used for validation purposes.

3.3 Detailed Forecast Variances. Each updated Detailed Forecast may modify the
amount of Commercial Grade Captisol estimated in the previous Detailed Forecast
in accordance with the following limitations (the “Purchase Volume
Limitations”):

(i) for the [***] covered by such updated Detailed Forecast, no change may be
made to the forecast provided for the [***] in the immediately preceding
Detailed Forecast without the prior express written consent of CyDex;

 

    SUPPLY AGREEMENT   PAGE 2

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

(ii) for the [***] covered by such updated Detailed Forecast, no change in
excess of a [***] volume increase or decrease may be made to the forecast
provided for the [***] in the immediately preceding Detailed Forecast without
the prior express written consent of CyDex; and

(iii) for the [***] covered by such updated Detailed Forecast, no change in
excess of a [***] volume increase or decrease may be made to the forecast
provided for the [***] in the immediately preceding Detailed Forecast without
the prior express written consent of CyDex.

3.4 Modified Specifications. CyDex shall have the right to change the
Specifications from time to time during the Term, provided however that any such
change shall not materially affect commercial viability of License Product or
regulatory status of Licensed Product. In the event that CyDex modifies
Specifications, CyDex shall give MDCO at least [***] notice of such change. MDCO
shall cooperate with CyDex to have such change approved by all regulatory
agencies having jurisdiction at CyDex’s own costs, including replacing Captisol
already purchased by MDCO with Captisol under the new modified Specifications
and reimbursing MDCO all costs associated with the finished product if it is no
longer suitable for human use. In the event that any regulatory agency having
jurisdiction requires CyDex to implement any changes to the Specifications for
Captisol generally (and not for the Licensed Product specifically), CyDex shall
use all reasonable efforts to make such changes and shall, within [***] of
learning of required changes to the Specifications, advise MDCO as to any
lead-time changes or other terms that may result from a change to the
Specifications at CyDex’s own costs, including replacing Captisol already
purchased by MDCO with Captisol under the new modified Specifications and
reimbursing MDCO all costs associated with the finished product if it is no
longer suitable for human use. In the event that any modification to
Specifications for Captisol generally (and not for the Licensed Product
specifically) by CyDex leads to delay or withdrawal of Licensed Product or makes
Licensed Product no longer commercially viable, Section 3.5 of this Agreement
shall apply.

3.5 Inability to Supply.

(a) Notice. CyDex shall notify MDCO if CyDex is unable to supply the quantity of
(i) Commercial Grade Captisol ordered by MDCO in accordance with the Purchase
Volume Limitations set forth in Section 3.3 or (ii) Clinical Grade Captisol
ordered by MDCO as set forth in Section 2.1 above: (1) within [***] after
CyDex’s receipt of a purchase order from MDCO; or (2) immediately upon becoming
aware of an event of force majeure or any other event including, but not limited
to CyDex’s failure to pass any regulatory inspections or as a result of modified
Specifications that would render CyDex unable to supply to MDCO the quantity of
Captisol that CyDex is required to supply hereunder.

(b) Allocation. If CyDex is unable to supply to MDCO the quantity of Captisol
that CyDex is required to supply hereunder, CyDex (i) shall allocate its
available Captisol among MDCO and any other purchasers of Captisol with which
CyDex then has an on-going contractual relationship, in proportion to the
quantity of Captisol for which each of them has orders pending at such time and
(ii) shall take all reasonable steps necessary to minimize supply delays. The
supply allocation provided in this Section 3.5(b) and the alternate suppliers

 

    SUPPLY AGREEMENT   PAGE 3

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

provisions of Section 3.5(c) shall be CyDex’s sole obligation and MDCO’s sole
and exclusive remedy for any supply shortage.

(c) Alternate Suppliers. If CyDex fails to supply to MDCO, or if CyDex will be
unable to supply MDCO with [***] of the quantity of Captisol properly forecasted
and ordered by MDCO (and provided such order was within the Purchase Volume
Limitations) in accordance with this Agreement, for a period of [***] or longer
(“Supply Interruption”) then CyDex shall immediately provide written notice to
MDCO of the Supply Interruption. In the event of a Supply Interruption:

(i)  [***]

(ii) [***]

If CyDex is unable to resolve such Supply Interruption within [***] after the
first day of the Supply Interruption or has not taken steps within such time
period likely to resolve such Supply Interruption pursuant to clauses 3.5(c)(i)
or (ii), then MDCO shall additionally have the non-exclusive right and license,
notwithstanding Section 2.1(c) of the License Agreement, to make (by MDCO or its
Affiliates) or have made (by a contract manufacturer via sublicense, other than
the Third Party Manufacturer) quantities of sulfobutylether (beta) cyclodextrin,
sodium salt necessary to replace quantities of Captisol not provided by CyDex
due to the Supply Interruption, for use in the Licensed Product. After CyDex
resumes manufacture and supply of Captisol, MDCO shall use its best efforts to
terminate the supply arrangement with any such third party and continue to
purchase Capitsol from CyDex. Any transfer of CyDex’s Captisol manufacturing
technology (which shall not include technology which is proprietary to the Third
Party Manufacturer or Pfizer) to MDCO or its contract manufacturer shall be
subject to contractual covenants reasonably satisfactory to CyDex regarding
confidentiality, limitations on use and non-competition. In the event of a
dispute between the parties as to whether or not a Supply Interruption has
occurred, such dispute shall be finally resolved by short-form arbitration in
accordance with Section 14.4(b) of the License Agreement.

3.6 Delivery. Unless otherwise agreed in writing by the parties, Captisol shall
be delivered [***] CyDex’s production point or storage facilities.

3.7 Product Recalls. If any Captisol should be alleged or proven not to meet the
Specifications, MDCO shall notify CyDex immediately, and both parties shall
cooperate fully regarding the investigation and disposition of any such matter.
In the event of a dispute arises between the parties as to whether or not
Captisol purchased by MDCO meets the Specifications, such dispute shall be
immediately resolved by short-form arbitration in accordance with
Section 14.4(b) of the License Agreement. If (i) MDCO and CyDex agree in writing
that it is appropriate to recall any Licensed Product, or (ii) the FDA requires
the recall of any Licensed Product, and in either case such recall is solely due
to issues relating to Captisol, then CyDex agrees, upon substantiation thereof,
[***]. For clarity, if such recall is not solely due to issues relating to
Captisol, or is due in part to MDCO’s breach of this Agreement, negligence or
willful misconduct, then MDCO shall pay for such recalls. MDCO shall maintain
records of all sales of Licensed Product and customers sufficient to adequately
administer any such recall, for a period of [***] after expiration or
termination of this Agreement.

 

    SUPPLY AGREEMENT   PAGE 4

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

4. COMPENSATION.

4.1 Pricing.

(a) Captisol Purchase Prices. The purchase prices for Captisol pursuant to this
Agreement are as specified in Exhibit A attached hereto. CyDex reserves the
right to increase such purchase prices set forth in Exhibit A on each January 1
during the Term, by written notice no less than [***] to MDCO, by a percentage
equal to the lesser of (i) the [***].

(b) Shortfall Reimbursement. If MDCO fails to order for any [***] a quantity of
Commercial Grade Captisol to be delivered during such [***] that is equal to or
greater than the quantity of Commercial Grade Captisol MDCO is obligated to
purchase pursuant to the applicable Detailed Forecast (the difference between
the quantity of Commercial Grade Captisol MDCO is obligated to purchase in [***]
pursuant to the applicable Detailed Forecast and the amount of Commercial Grade
Captisol that MDCO actually orders in [***], the “Shortfall”), then MDCO agrees
to reimburse CyDex for [***] of the purchase price of the Shortfall quantities.

(c) Compound Supplies. For clarity, MDCO or its Contract Manufacturers shall at
their cost arrange for supplies of the Compound.

4.2 Payments. All amounts due hereunder are stated in, and shall be paid in,
U.S. dollars. Payment of CyDex’s invoices shall be made within [***] days of
MDCO’s receipt of such invoices. Unpaid balances shall accrue interest, from due
date until paid, at a rate equal to [***].

 

5. REPRESENTATIONS AND WARRANTIES.

[***]

5.2 Mutual Representations and Warranties. The provisions of Section 9.1 (Mutual
Representations and Warranties) of the License Agreement are incorporated herein
by reference as if fully set forth herein.

5.3 Disclaimer. THE WARRANTIES SET FORTH IN THIS SECTION 5 ARE PROVIDED IN LIEU
OF, AND EACH PARTY HEREBY DISCLAIMS, ALL OTHER WARRANTIES, EXPRESS AND IMPLIED,
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR CAPTISOL, INCLUDING BUT NOT
LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS.

 

6. INDEMNIFICATION.

6.1 By CyDex. CyDex shall defend, indemnify and hold MDCO and its Affiliates and
Sublicensees, and each of their respective directors, officers and employees,
harmless from and against any and all losses, damages, liabilities, costs and
expenses (including the reasonable

 

    SUPPLY AGREEMENT   PAGE 5

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

costs and expenses of attorneys and other professionals) (collectively “Losses”)
incurred by MDCO as a result of any claim, demand, action or other proceeding
(each, a “Claim”) by a Third Party, to the extent such Losses arise out of:
(a) the manufacture, use, handling, promotion, marketing, distribution,
importation, sale or offering for sale of Capitsol by CyDex and its Affiliates;
or (b) CyDex’s breach of this Agreement, including without limitation any of its
representations and warranties set forth in Sections 5.1 and 5.2, and to the
extent that such Losses are not due to MDCO’s negligence or misconduct.

6.2 By MDCO. MDCO shall defend, indemnify and hold CyDex and its Affiliates, and
each of their respective directors, officers and employees, harmless from and
against any and all Losses incurred by CyDex as a result of any Claim by a Third
Party, to the extent such Losses arise out of: (a) the manufacture, use,
handling, promotion, marketing, distribution, importation, sale or offering for
sale of the Licensed Product by MDCO, its Affiliates and Sublicensees; or
(b) MDCO’s breach of this Agreement, including without limitation any of its
representations and warranties set forth in Section 5.2 and to the extent that
such Losses are not due to CyDex’s negligence or misconduct.

6.3 Expenses. As the parties intend complete indemnification, all costs and
expenses of enforcing any provision of this Section 6 shall also be reimbursed
by the Indemnitor.

6.4 Procedure. The party intending to claim indemnification under this Section 6
(an “Indemnitee”) shall promptly notify the other party (the “Indemnitor”) of
any Claim in respect of which the Indemnitee intends to claim such
indemnification, and the Indemnitor shall assume the defense thereof whether or
not such Claim is rightfully brought; provided, however, that an Indemnitee
shall have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnitee, unless Indemnitor does not assume the defense, in which
case the reasonable fees and expenses of counsel retained by the Indemnitee
shall be paid by the Indemnitor. The Indemnitee, and its employees and agents,
shall cooperate fully with the Indemnitor and its legal representatives in the
investigations of any Claim. The Indemnitor shall not be liable for the
indemnification of any Claim settled or compromised by the Indemnitee without
the written consent of the Indemnitor.

 

7. LIMITATION OF LIABILITY.

7.1 Limitation of Remedies. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES OR LOSS OF PROFITS ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 7 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS
OR OBLIGATIONS OF ANY PARTY UNDER SECTION 6, OR DAMAGES AVAILABLE FOR A PARTY’S
BREACH OF CONFIDENTIALITY OBLIGATIONS IN SECTION 8 OF THE LICENSE AGREEMENT.

[***]

 

    SUPPLY AGREEMENT   PAGE 6

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

8. TERM AND TERMINATION.

8.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue in effect, on a country-by-country basis,
until the expiration or termination of the License Agreement, for any reason,
unless terminated earlier as set forth herein. The parties agree that [***] to
expiration of this Agreement, they shall meet and discuss renewal of this
Agreement for an additional term, but neither party shall be obligated to renew
the Agreement.

8.2 Termination for Breach.

(a) Notice. If either party believes that the other is in material breach of
this Agreement, then the party holding such belief (the “Non-breaching Party”)
may deliver notice of such breach to the other party (the “Notified Party”). The
Notified Party shall have [***] to cure such breach to the extent involving
non-payment of amounts due hereunder, and [***] to either cure such breach for
all other material breaches, or, if cure of such breach other than non-payment
cannot reasonably be effected within such [***] day period, to deliver to the
Non-breaching Party a plan reasonably calculated to cure such breach within a
timeframe that is reasonably prompt in light of the circumstances then
prevailing but in no event in excess of an additional [***] period. Following
delivery of such a plan, the Notified Party shall diligently carry out the plan
and cure the breach and the cure period shall be extended by the time period
provided in such plan but in no event to exceed [***] from the date of any
initial breach notice delivered under this Section 8.2.

(b) Failure to Cure. If the Notified Party fails to cure a material breach of
this Agreement as provided for in Section 8.2, then the Non-Breaching Party may
terminate this Agreement upon written notice to the Notified Party.

(a) Disputes. If a party gives notice of termination under this Section 8.2 and
the other Party disputes whether such termination is proper under this
Section 8.2, then the issue of whether this Agreement may properly be terminated
upon expiration of the notice period (unless such breach is cured as provided in
Section 8.2) shall be resolved in accordance with Section 14.4 of the License
Agreement. If as a result of such dispute resolution process it is determined
that the notice of termination was proper, then such termination shall be deemed
to have been effective [***] following the date of the notice of termination (or
such other time period applicable pursuant to Section 8.2). If as a result of
such dispute resolution process it is determined that the notice of termination
was improper, then no termination shall have occurred and this Agreement shall
remain in effect.

8.3 Termination with License Agreement. Unless otherwise agreed upon by the
parties, this Agreement shall automatically terminate upon the expiration or
termination, for whatever reason, of the License Agreement.

8.4 Survival. Notwithstanding any other provisions of this Agreement, any
liability or obligation of either party to the other for acts or omissions prior
to the termination or expiration of this Agreement shall survive the termination
or expiration of this Agreement. Such termination or expiration shall not
relieve either party from obligations that are expressly indicated to survive
termination or expiration of this Agreement. Sections 3.7 (Product Recalls),

 

    SUPPLY AGREEMENT   PAGE 7

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.



--------------------------------------------------------------------------------

4.2 (Payments), 5.3 (Disclaimer), 6 (Indemnification), 7 (Limitation of
Liability), 8.4 (Survival), and 9 (General Provisions) shall survive termination
or expiration of this Agreement.

 

9. GENERAL PROVISIONS.

The following Sections of the License Agreement are incorporated into this
Agreement by this reference as if fully set forth herein: 7.2 (Material Safety),
7.3 (Adverse Event Reporting), 8 (Confidentiality) and 14 (General Provisions).
In the event that there is any conflict between this Agreement and the License
Agreement, the License Agreement shall govern.

[Remainder of this page left blank intentionally]

 

    SUPPLY AGREEMENT   PAGE 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

CYDEX PHARMACEUTICALS, INC. By:  

/s/ Matt Foehr

Name:  

Matt Foehr

Title:  

Executive Vice President, Chief Operating Officer

THE MEDICINES COMPANY By:  

/s/ Clive A. Meanwell

Name:  

Clive A. Meanwell

Title:  

Chairman and CEO

 

    SUPPLY AGREEMENT   PAGE 9



--------------------------------------------------------------------------------

EXHIBIT A: PURCHASE PRICES FOR CAPTISOL

[***]

[***]

 

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

 

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

 

    SUPPLY AGREEMENT   EXHIBIT A - 1

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.